Citation Nr: 9907633	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  98-05 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma involving tooth number 24 and tooth number 25 for 
purposes of entitlement to Class II(a) outpatient dental 
treatment by the Department of Veterans Affairs (VA).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from October 1968 to September 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 1997 from the 
VA Regional Office (RO) in Chicago, Illinois.  


FINDING OF FACT

Chronic damage to tooth number 24 and tooth number 25 was 
caused by facial trauma during active service.  


CONCLUSION OF LAW

A chronic dental condition due to trauma, involving tooth 
number 24 and tooth number 25, was incurred in service.  
38 U.S.C.A. §§ 1110, 1712, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.102, 17.161(c) (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, the claim is plausible and meritorious on its own.  
The Board is also satisfied that all relevant facts necessary 
to make an equitable decision have been properly developed, 
and that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

Under the law, service connection may be granted for any 
disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. § 1110.  In addition, 
those having a service-connected noncompensable dental 
condition or disability adjudicated as resulting from combat 
wounds or service trauma may be authorized any treatment 
indicated as reasonably necessary for the correction of such 
service-connected noncompensable condition or disability.  
This is known as "Class II(a)" VA dental benefits.  
38 U.S.C.A. § 1712; 38 C.F.R. § 17.161(c).  

When, after careful consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

The veteran asserts that he sustained trauma to tooth number 
24 and tooth number 25 in service at the same time he 
experienced trauma to tooth number 9.  Service dental records 
show that in July 1970 the veteran received hospital 
treatment following a fight.  Dental records document 
traumatic fracture and intrusion of tooth number 9 and its 
removal and also document laceration of the lower anterior 
labial mucosa requiring sutures.  Contemporaneous dental 
X-rays are unreadable, apparently due to moisture damage.  
The service medical records include the report of the 
veteran's September 1971 separation examination, but the 
portion of the report for a dental examination is blank.  

In a letter dated in October 1993, Rodney E. Willey, D.D.S., 
stated that the veteran presented in April 1992 with an 
infected area in the region of teeth number 24 and 25.  Dr. 
Willey stated that the lesion was likely caused by a prior 
trauma to the teeth.  Dr. Willey also reported that he 
performed root canal therapy on tooth number 25 and said that 
the dental necessity for this procedure could be directly 
related to the infection caused by the cyst.  

Records from an oral surgeon, Robert Young, D.D.S., show that 
in August 1992 he performed an apicoectomy with retrograde 
fill of teeth number 24 and number 25 and excised the cystic 
lesion from the anterior mandible from the inferior region of 
teeth number 24 and number 25.  The final diagnosis in a 
surgical pathology consultation report from Proctor Hospital 
was radicular cyst.  In his clinical records, Dr. Young noted 
there was a poor prognosis secondary to bone loss for teeth 
number 25 and number 25.  

At a VA mouth and throat examination in October 1993, the 
physician noted the veteran's history included a fight in 
July 1970 involving a broken tooth and removal, and stitches 
in his mouth.  The veteran reported he was left with two 
loose teeth in the bottom of his jaw.  The physician also 
noted the history of the cyst in the injury region of the 
24th and 25th teeth.  On examination, the physician noted two 
atrophic teeth in the lower jaw with brown discoloration.  
The physician reported that veteran was status post tooth 
injury secondary to a fight in 1970 with history of radicular 
cyst in the 24th and 25th teeth.  The physician stated that 
according to the dental description, this cyst most likely 
represented chronic inflammation in that area secondary to 
previous trauma and was caused by chronic irritation in that 
area.  

The Board notes that the RO has previously determined that 
the veteran incurred trauma to tooth number 9 in the fight in 
service in July 1970 and concluded he was eligible for VA 
dental treatment for that tooth.  Review of the dental chart 
in the veteran's service medical records shows that tooth 
number 9 is just left of center front in the upper jaw and 
that teeth number 24 and 25 are in the lower jaw almost 
directly below tooth number 9.  In view of the documented 
laceration of the mucosa of the anterior lower lip and the 
traumatic fracture of tooth 9, the Board concludes, with 
resolution of reasonable doubt in favor of the veteran, that 
during the fight in July 1970, the veteran also received 
trauma to tooth number 24 and tooth number 25, which are 
immediately behind the anterior lower lip and directly below 
tooth number 9.  As outlined above, a VA examiner has noted 
that tooth number 24 and tooth number 25 were atrophic and 
discolored.  In addition, the VA examiner and private dental 
records relate the radicular cyst and infection in the region 
of teeth number 24 and number 25 to trauma to those teeth.  
Under the circumstances, the Board is persuaded that chronic 
damage to tooth number 24 and tooth number 25 resulted from 
trauma sustained in service.  Accordingly, service connection 
for residuals of trauma to tooth number 24 and tooth number 
25 is granted, warranting entitlement to related Class II(a) 
dental treatment by VA.  


ORDER

Class II(a) outpatient dental treatment by VA for tooth 
number 24 and tooth number 25 is granted.  



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


